— This is an appeal from a judgment of the Supreme Court, Bronx County, rendered April 27, 1978, convicting defendant, after a jury trial, of attempted murder in the second degree (Penal Law, §§ 110.00, 125.25). On January 12, 1977, defendant moved to dismiss the indictment alleging denial of his right to a speedy trial. The Justice before whom this motion was made determined that the motion could not be decided on the vague and general statements contained in the submitted papers. On March 22, 1977, the motion was referred back to the trial court for determination prior to the trial date. No hearing, however, was ever held, nor was a final determination ever made of defendant’s motion. Therefore, the matter is unanimously remanded to the trial court for a hearing as to the reasons for the adjournments of defendant’s case and whether there was, in fact, a lack of a speedy trial. (See People v Rodriguez, 61 AD2d 918.) Other than *907defendant’s argument that he was denied the right to a speedy trial, which claim may have merit but cannot be disposed of on this record without a hearing on such issue, the remaining contentions advanced by defendant have been examined and found to be without merit. Final determination of this appeal is held in abeyance pending the result of the hearing directed above. Concur—Murphy, P. J., Kupferman, Ross, Markewich and Lynch, JJ.